EVERETT, Chief Judge
(concurring).
The present case provides an excellent example of how an alert convening authority may utilize his powers under article 62(b) of the Uniform Code, 10 U.S.C. § 862(b), to assure that the rights of the accused are protected and to forestall a successful claim of prejudicial error upon subsequent appellate review.1

. Of course, it is unnecessary to decide whether the original providency inquiry was complete; certainly a convening authority is well-advised to eliminate any possible issue.